Case: 18-60180       Document: 00514850853         Page: 1     Date Filed: 02/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                     No. 18-60180                           FILED
                                   Summary Calendar                  February 26, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
MICHAEL STEEVEN BAQUEDANO-ORDONEZ,

                                                  Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A206 190 973


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Michael Steeven Baquedano-Ordonez, a native and citizen of Honduras,
seeks review of the Board of Immigration Appeals’ (BIA’s) order dismissing his
appeal from the Immigration Judge’s decision, challenging only the BIA’s
conclusions on his asylum and withholding-of-removal claims. He contends,
inter alia, the BIA erred by concluding he was not a member of a particular




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-60180    Document: 00514850853     Page: 2   Date Filed: 02/26/2019


                                 No. 18-60180

social group comprised of young Honduran men with family in the United
States.
      A factual determination an alien is ineligible for asylum or withholding
of removal is reviewed for substantial evidence. Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006).    Under that standard, an immigration court’s
factual finding is not erroneous unless “the evidence was so compelling that no
reasonable factfinder could conclude against it”. Wang v. Holder, 569 F.3d 531,
537 (5th Cir. 2009) (citation omitted); 8 U.S.C. § 1252(b)(4)(B). Petitioner has
the burden of demonstrating the evidence compels a conclusion contrary to that
reached by the BIA. Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
      Baquedano has not met this standard because, inter alia, the evidence
does not compel the conclusion his proposed social group was a socially distinct
segment of Honduran society that shared an immutable characteristic. See
Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
      Along that line, our court lacks jurisdiction to consider his claim he
belongs to a group comprised of young, male, Christian missionaries because
it was not exhausted before the BIA. See Omari v. Holder, 562 F.3d 314, 318–
19 (5th Cir. 2009); Wang v. Ashcroft, 260 F.3d 448, 452–53 (5th Cir. 2001).
      And, because Baquedano has not shown the evidence compels a
conclusion contrary to that reached by the BIA on whether he is entitled to
asylum, Zhao, 404 F.3d at 306, he concomitantly cannot show he is entitled to
withholding of removal. Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
      DENIED.




                                       2